Exhibit 10.87

Execution Version

AMENDED AND RESTATED JOINT MARKETING AGREEMENT

This AMENDED AND RESTATED JOINT MARKETING AGREEMENT (this “Agreement”),
effective as of July 1, 2015 (“Effective Date”), between Republic Bank & Trust
Company, a Kentucky banking corporation (“RB”) and Elevate@Work, LLC, a Delaware
limited liability company (“E@W”). RB and E@W are individually referred to as a
“Party” and, collectively, the “Parties.” Certain other capitalized terms used
herein shall have the meanings ascribed thereto in Exhibit A.

Recitals

WHEREAS, RB and E@W entered into the original Joint Marketing Agreement, dated
as of December 19, 2013;

WHEREAS, RB and E@W amended the original Joint Marketing Agreement on October
30, 2014;

WHEREAS, RB and E@W wish to amend and restate the Joint Marketing Agreement as
set forth in this Agreement;

WHEREAS, RB desires to extend certain unsecured, open-ended lines of credit
(each, an “Account”) to consumers nationwide (“Borrowers”);

WHEREAS, RB desires to engage E@W to provide marketing services as more
particularly described herein, to offer Accounts on RB’s behalf upon the terms
and conditions stated herein; and

WHEREAS, RB and E@W agree that (a) E@W’s services under this Agreement are
designed only to provide access to prospects to whom RB may offer an Account and
(b) RB retains the exclusive authority to determine whether to approve an
Account and all other business decisions inherent in offering and providing
Accounts and operating RB.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
agree as follows:

Agreement

1.    RB Responsibilities.

(a) Offering of Accounts. RB may offer Accounts to Applicants (as defined in
Section 2(a)) who apply at one or more websites, call centers, direct mail or
other marketing channels operated or identified by E@W and approved by RB and
who meet applicable credit standards and other qualifications established by RB.
A general description of the Accounts and their features at the initiation of
the Program is set forth on Exhibit D. RB may change any of the features of the
Accounts including, without limitation, the branding of the Accounts, terms and
conditions applicable to the Accounts, fees charged to Borrowers, maximum amount
of credit lines, and underwriting criteria.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.







--------------------------------------------------------------------------------

 



(b) Establishment of Accounts. RB or a Third Party Service Provider selected by
RB will set-up, activate and maintain the Accounts in accordance with applicable
Law and Program Guidelines, and in connection therewith, shall follow customary
procedures. Applicants (as defined in Section 2(a) below) shall be underwritten
in accordance with RB’s credit policies as determined by RB from time to time,
which shall include, without limitation, specific criteria for determining a
Borrower’s ability to repay an Account (including the Initial Advance and all
Subsequent Advances thereunder).

(c) Servicing of Accounts.RB will service, or arrange for a Third Party Servicer
Provider to service, the Accounts. In performing its duties as servicer of the
Accounts, RB or the third-party designated by RB shall service and administer
the Accounts in accordance with applicable law and Program Guidelines, and in
connection therewith, shall follow customary servicing procedures.

2.    Other Responsibilities of the Parties.

(a) E@W Responsibilities.

(i) E@W shall perform services reasonably required to market the Program within
parameters established by RB through one or more websites or other marketing
channels through which applicants (“Applicants”) may submit applications
developed by RB (“Applications”) to open Accounts. Such services shall include
(A) acquiring, scrubbing and managing lead lists, (B) preparing and distributing
product offerings and associated marketing materials, including pre-qualified
offers, as approved by RB, (C) developing and placing internet, print media,
radio and television advertising, (D) designing and developing websites, (E)
compensating third parties that provide marketing services in relation to the
Program, (F) subject to RB’s approval, delivering all notices and disclosures
required by applicable Law with each solicitation, and (G) contracting with
payroll software providers and payroll service providers to offer the Program to
their clients. In connection therewith, E@W shall comply with applicable Law
including, without limitation, the CAN-SPAM Act of 2003.

(ii) Notwithstanding the foregoing, RB shall have the non-exclusive right to
perform some or all of the marketing services within the geographical areas in
which RB has a physical presence and E@W will assist RB in such efforts. In such
an event, RB shall comply with any applicable revenue sharing arrangements and
other third party arrangements such as with payroll service providers and
software or data providers with respect to which it was provided advance notice
of such revenue sharing arrangements.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





2

--------------------------------------------------------------------------------

 



(b) Marketing of Accounts.

(i) The Parties shall jointly create a marketing plan that includes an outline
of the product launch, post-launch campaigns and other marketing and public
relations activities with respect to the Accounts.

(ii) Applicants will be directed to the applicable website where the Applicant
will complete and submit an Application, which Application shall, at a minimum,
include the Applicant’s first and last name, mailing and physical address, date
of birth, income, general expense information, and other information required to
verify the Applicant’s identity in accordance with applicable Law. All
Applicants shall be screened for fraud detection purposes as well as screened
against the prohibited persons list maintained by the Office of Foreign Assets
Control (OFAC). RB has the sole discretion to determine whether to approve any
Applicant for an Account. If RB denies the Application, then RB will notify the
Applicant in accordance with applicable Law. Upon approval of an Applicant for
an Account, RB shall establish an Account for such Applicant directly or via a
Third Party Service Provider. RB reserves the right not to offer or issue
Accounts to residents of designated states, or portions thereof, if RB
determines, in its sole discretion, that it is not in RB’s best interest to
offer any such Accounts.

(iii) RB hereby grants E@W a non-exclusive license to reproduce the name, trade
name, trademarks and logos of RB (collectively, the “RB Properties”) during the
term of this Agreement in connection with the Program on letters, print
advertisements, the internet, television and radio communications and other
advertising and promotional materials (all such letters, websites, advertising
and promotional materials incorporating RB Properties and all related designs,
artwork, logos, slogans, copy, telemarketing scripts and other similar materials
shall be referred to collectively herein as the “RB Promotional Materials”);
provided, however, E@W shall submit all RB Promotional Materials to RB for its
approval prior to any use thereof and RB shall not unreasonably withhold, delay
or condition such approval. The form of each of the RB Properties is attached
hereto on Exhibit C-1.

(iv) Regardless of whether they incorporate any RB Properties, the advertising
and promotional materials for the Program shall (A) prominently identify the
maker of the Accounts as RB, (B) not be misleading, deceptive, fraudulent or
abusive and (C) comply with applicable Law and governmental requirements. RB
shall be identified to Applicants and to Borrowers as lender and the creditor
for all credit extended with respect to the Accounts. RB and E@W shall use
commercially reasonable efforts to ensure that all advertising and promotional
materials for the Accounts comply with all applicable Laws.

(v) Except for the RB Properties, E@W shall own all right, title and interest in
and to any trademarks, trade names, service markets and domain names used in
connection with the Program (“Program Marks”), the registrations thereof, and
all text, graphics, photographs, video, audio and/or other data or information
appearing on the website operated at such domain names as well as all
intellectual property rights and goodwill associated therewith or incorporated
therein. The form of each of the Program Marks is attached hereto on Exhibit
C-2.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





3

--------------------------------------------------------------------------------

 



(vi) E@W shall be responsible for all costs and expenses associated with
advertising and developing any RB Promotional Materials including (A)
acquisition, scrubbing and management of lead lists, (B) preparation and
distribution of product offerings and associated marketing materials, (C)
development and placement of internet, print media, radio and television
advertising, (D) website design and development, and (E) payment of compensation
owed to a Third-Party Service Provider. All material Third-Party Service
Providers shall be subject to the prior written approval of RB, which approval
shall not be unreasonably withheld or delayed.

(vii) E@W hereby grants RB a non-exclusive license to reproduce the Program
Marks during the term of this Agreement in connection with the Program on
letters, print advertisements, the internet, television and radio communications
and other advertising and promotional materials (all such letters, websites,
advertising and promotional materials incorporating Program Marks and all
related designs, artwork, logos, slogans, copy, telemarketing scripts and other
similar materials shall be referred to collectively herein as the “Program
Promotional Materials”); provided, however, E@W shall submit all Program
Promotional Materials to RB for its approval prior to any use thereof and RB
shall not unreasonably withhold, delay or condition such approval.

(viii) E@W shall not license any of the Program Marks to any other financial
institution which is a federal- or state-chartered bank for use in branding any
consumer credit product which is the same or similar to the Program until such
time that the aggregate principal amount of all Accounts first reaches [****].

(ix) Until RB achieves the Account parameter established in Section 2(b)(viii),
Republic Processing Group (RPG), a division of RB, shall not market, offer or
otherwise make available any consumer revolving line of credit product which is
the same or similar to the Program. For the purposes of this Agreement, a
consumer revolving line of credit product offered via (i) credit cards, (ii)
hospital loan services, (iii) an overdraft protection product, and/or (iv) tax
preparation services shall not be considered the same or similar to the Program.

(c) Reports; Access to Books and Records and Employees.

(i) E@W shall provide RB with the reports reasonably required by RB in order to
maintain effective internal controls and to monitor the marketing results under
this Agreement.

(ii) RB, any Governmental Authority and/or external auditors shall have the
right to conduct audits and/or compliance reviews of E@W, its Affiliates which
are performing services to E@W, and each Third-Party Service Provider, the
operation of the Program, the services provided by E@W and any Third-Party
Service Provider thereunder, and the records generated thereunder; provided,
that the exercise of such audit and review rights by RB shall be conducted
during normal business hours in a manner which does not unreasonably interfere
with E@W’s or such Third-Party Service Provider’s normal business operations and

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





4

--------------------------------------------------------------------------------

 



customer and employee relations. E@W, its Affiliates which are performing
services to E@W, and each Third-Party Service Provider shall provide reasonable
cooperation to RB in connection with such audits and/or compliance reviews.

(iii) All written consumer complaints sent from, or copied to any state or
federal agency (including RB’s regulators) or the Better Business Bureau, and
all material written consumer complaints received by E@W, its Affiliates which
are performing services to E@W, or any Third-Party Service Provider relating to
the Program or E@W’s, its Affiliates which are performing services to E@W, or
RB’s performance, will be immediately (within five (5) Business Days) reported
to RB. Such report shall include the name and address of the complaining
Borrower, a brief summary of the Borrower’s complaint, and, if resolved, a brief
summary of how the complaint was resolved.

(d) Marketing Fee. In exchange for performing the marketing services for and on
behalf of RB, RB will pay E@W a marketing fee equal to [****] per each new
Account that is established with RB during the term of this Agreement, which fee
shall be due and payable upon the extension by RB of the Initial Advance to the
Borrower under such Account. RB shall pay or cause to be paid the aggregate
marketing fees, including any reduction contemplated by Section 2(e), to E@W on
a monthly basis within ten (10) Business Days after receipt of an invoice from
E&W at the end of each month with respect to all Accounts established during the
prior month. If RB does not make any payment as and when due then, in addition
to paying such amount, RB shall also pay to E@W a late charge equal to the
lesser of (i) one and one-half percent (1.5%) of the unpaid amount per month or
portion thereof or (ii) the maximum late charge permitted by applicable Law
until the unpaid amount is paid in full.

(e) Minimum Performance Rebate. E@W agrees that RB’s portion of the minimum
Finance Charge Receivables shall be at least equal to the requirements set forth
in Exhibit B (the “Minimum Performance Requirement”) during each calendar
quarter from the Effective Date through December 2016. If E@W does not satisfy
the Minimum Performance Requirement for any calendar quarter, then it will
reduce RB’s portion of the marketing fee by an amount equal to the difference
between the Minimum Performance Requirement and the actual Finance Charge
Receivables collected during the related calendar quarter. At no time during any
calendar quarter shall the marketing fee be less than zero (0).

(f) Maximum Account. E@W shall use good faith efforts to limit marketing of the
Accounts so that the maximum aggregate principal amount of Accounts outstanding
under the Program (on a fully-advanced basis) during the calendar years 2015 and
2016 does not exceed [****] and [****], respectively, without the prior written
consent of RB.

(g) Anti-Money Laundering and CIP. E@W has been or will be provided with a copy
of Bank’s compliance document titled “ANTI-MONEY LAUNDERING REQUIREMENTS” (the
“AML Requirements”), attached as Exhibit E. E@W will comply with the AML
Requirements as the same are amended by Bank from time to time. Such obligation
shall include, but not be limited to the following:

(i) E@W shall review customer information regarding each such Applicant, and
shall be responsible for ensuring that each such Cardholder meets the
requirements of Bank’s Customer Identification Program (“CIP”), as required by
Applicable Law and the AML Requirements.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 





5

--------------------------------------------------------------------------------

 



(ii) E@W shall comply with all Office of Foreign Assets Control (“OFAC”)
regulations, including but not limited to:

(1) ensuring that all Applicants are regularly screened through a screening
system implemented to comply with OFAC regulations and the AML Requirements, and

(2) complying with all OFAC and RB directives regarding the prohibition or
rejection of unlicensed trade and financial transactions with OFAC specified
countries, entities and individuals.

(iii) E@W shall report any suspicious activity to RB and in accordance with
applicable Law and the AML Requirements.

(iv) E@W shall make all training records available for review by Bank or a
Governmental Authority.

(h) Covenants of RB.

(i) Unless prohibited by Law or any Governmental Authority, RB will deliver to
E@W, within five (5) Business Days of the date of receipt, (A) any notice of
actual or threatened adverse action directly affecting the offering,
establishing and/or servicing of Accounts issued by any Governmental Authority
and (B) notice of any actual or threatened litigation or arbitration with
respect to any third party with respect to the Accounts. If such delivery of the
actual notice is prohibited by applicable Law or Governmental Authority, then,
if allowable by Law or the Governmental Authority, RB shall provide E@W with
written notice of such action and summary thereof. RB shall provide reasonable
cooperation in connection with any examination of E@W or any of its Affiliates
regarding the Program.

(ii) Unless prohibited by Law or any Governmental Authority, RB will deliver to
E@W:

A. promptly after submission to any Governmental Authority, copies of all
documents and information furnished to such Governmental Authority in connection
with any investigation of RB (other than any routine inquiry); and

B. copies of such other information, documents and data with respect to RB as
from time to time may be reasonably requested by E@W.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





6

--------------------------------------------------------------------------------

 



If such delivery of the actual notice is prohibited by applicable Law or
Governmental Authority, then, if allowable by Law or the Governmental Authority,
RB shall provide E@W with written notice of such action and summary thereof. All
such information provided by RB to E@W hereunder is considered Confidential
Information of RB, subject to protection under Section 6 of this Agreement.

(iii) RB shall comply with all Laws applicable to RB and the Program.

(iv) If RB becomes aware of any situation which may result in the loss or
unauthorized disclosure of Customer Information, RB may request assistance from
E@W with respect to such loss or unauthorized disclosure and, in connection
therewith, may provide E@W with (A) a list of the names of persons whose
Customer Information has been disclosed or that may be disclosed, (B) a
description of the type and categories of the Customer Information that has been
or may be disclosed and (C) the circumstances underlying the unauthorized or
potentially unauthorized disclosure. RB shall notify such customer or customers
and shall take any other remedial action required by applicable Law. If the
unauthorized access is the result of RB’s act, error or omission, then RB shall
bear all expenses of this notification and any out of pocket costs incurred by
RB including outside counsel fees and any other costs related thereto.

(v) RB shall require in its contract with any third party with which it
contracts to perform or assist RB in connection with this Agreement or the
Accounts to comply with all applicable Laws.

(i) Covenants of E@W.

(i) Unless prohibited by Law or any Governmental Authority, E@W will deliver to
RB, within five (5) Business Days of the date of receipt, (A) any notice of
actual or threatened adverse action issued by any Governmental Authority and (B)
notice of any actual or threatened litigation or arbitration with respect to any
third party with respect to the Accounts. If such delivery of the actual notice
is prohibited by applicable Law or Governmental Authority, then, if allowable by
Law or the Governmental Authority, E@W shall provide RB with written notice of
such action and summary thereof. E@W shall provide reasonable cooperation in
connection with any examination of RB or any of its Affiliates regarding the
Program.

(ii) Unless prohibited by Law or any Governmental Authority, E@W will deliver to
RB:

A. promptly after submission to any Governmental Authority, all documents and
information furnished to such Governmental Authority in connection with any
investigation of E@W (other than any routine inquiry); and

B. such other information, documents and data with respect to E@W as may be
reasonably requested by RB from time to time.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





7

--------------------------------------------------------------------------------

 



If such delivery of the actual notice is prohibited by applicable Law or
Governmental Authority, then, if allowable by Law or the Governmental Authority,
E@W shall provide RB with written notice of such action and summary thereof.

(iii) E@W shall comply with all Laws applicable to E@W and the Program.

(iv) E@W shall require in its contract with any Third Party Service Provider
which contracts with E@W to perform or assist E@W in connection with this
Agreement or the Accounts to comply with all applicable Laws and that E@W shall
cause any Third Party Service Providers to comply with the applicable terms of
this Agreement in any contract between E@W and such Third Party Service
Provider.

(v) E@W shall promptly notify RB of any situation which may result in the loss
or unauthorized disclosure of Customer Information and shall immediately provide
RB with (A) a list of the names of persons whose Customer Information has been
disclosed or that may be disclosed, (B) a description of the type and categories
of the Customer Information that has been or may be disclosed, and (C) the
circumstances underlying the unauthorized or potentially unauthorized
disclosure. E@W shall cooperate with RB and, at the direction of RB, shall
assist in notifying such customer or customers and shall take any other remedial
action recommended by RB and/ or required by applicable Law. If the unauthorized
access is the result of E@W’s act, error or omission, then E@W shall bear all
expenses of this notification and any out of pocket costs incurred by RB
including outside counsel fees and any other costs related thereto.

(vi) Throughout the term of this Agreement, each Party (or its Affiliates on its
behalf) shall maintain comprehensive general liability (including contractual
liability), errors and omissions, bodily injury, property damage, the limit of
which shall not be less than a combined single limit of $2,000,000 per
occurrence, and employee theft and dishonesty insurance coverage of $1,000,000
per occurrence. On or about the Effective Date and upon the request of a Party
not more than once per calendar year, the other Party shall provide a
certificate of insurance coverage to the requesting Party evidencing the other
Party’s compliance with the provisions hereof.

(vii) Throughout the term of this Agreement, E@W shall provide RB with quarterly
unaudited financial statements not later than thirty (30) calendar days from the
end of each calendar quarter and audited annual financial statements not later
than one hundred twenty (120) calendar days from the end of each calendar year.

(viii) E@W shall adequately train all personnel performing services on behalf of
E@W hereunder and will make available to RB information relating to how it
trains and oversees its employees that have consumer contact or compliance
responsibilities.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





8

--------------------------------------------------------------------------------

 



(j) Compliance and Program Features; Program Manager.

(i) Unless waived by RB in writing, on a monthly basis, representatives of the
Parties shall meet in person or telephonically to review processes and
procedures used by the Parties to ensure that all marketing and promotional
materials with respect to the Accounts and customer communications comply with
all applicable Laws, which meetings may include legal counsel to the respective
Parties.

(ii) E@W shall at all times have a designated program manager to coordinate the
management of the Program with RB. E@W shall make such program manager available
to meet either in person or telephonically with representatives of RB on a
monthly basis to discuss the performance of the Program. E@W shall give RB
prompt written notice of any change of the program manager including as arising
out of any termination of employment.

(iii) The Parties shall jointly develop a compliance plan to ensure that the
Program remains in compliance with all applicable Laws. The program managers
will review such compliance plan on a monthly basis.

(iv) The Parties shall jointly develop software for an accounting and loan
tracking system to accurately and immediately reflect all Applications, Accounts
and related information regarding Accounts to ensure compliance with all
applicable Laws, which software shall be licensed to RB pursuant to the License
and Support Agreement of even date herewith by and between RB and Elevate
Decision Sciences, LLC.

(v) To assist each Party in their efforts to comply with all applicable Laws,
each Party shall make its systems and records related to the Program, as well as
relevant executive and operations personnel, reasonably accessible to the other
Party during regular business hours.

(k) Loan Documents. The Application, the Loan Documents and all related
regulatory disclosures shall be developed by and belong to RB. RB shall provide
each Borrower such notices or documents related to such Borrower’s Account as
are required by applicable Law. All Loan Documents shall provide, as
appropriate, that they are governed by federal law and, to the extent not
preempted by federal law, by the applicable laws of the State of Ohio. E@W shall
only utilize Loan Documents that have been approved by RB.

(l) Security. E@W and RB shall comply with, implement and maintain
administrative, technical and physical safeguards designed to ensure the
security of Customer Information pursuant to Appendix B to 12 CFR Part 30 (the
“Interagency Guidelines”), all other applicable Law and the Program Guidelines,
including, but not limited to, the following:

(i) access controls on information systems, including controls to authenticate
and permit access only to authorized individuals and controls to prevent its
representatives from providing Customer Information to unauthorized individuals
who may seek to obtain this information through fraudulent means;

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





9

--------------------------------------------------------------------------------

 



(ii) access restrictions at physical locations containing Customer Information,
such as buildings, computer facilities, and records storage facilities to permit
access only to authorized individuals;

(iii) encryption of electronic Customer Information, including while in transit
or in storage on networks or systems to which unauthorized individuals may have
access;

(iv) procedures designed to ensure that information system modifications are
consistent with the information security measures;

(v) dual control procedures, segregation of duties, and employee background
checks for representatives with responsibilities for or access to Customer
Information;

(vi) monitoring systems and procedures to detect actual and attempted attacks on
or intrusions into information systems;

(vii) response programs that specify actions to be taken when E@W detects
unauthorized access to information systems, including immediate reports to RB;

(viii) measures to protect against destruction, loss or damage of Customer
Information due to potential environmental hazards, such as fire and water
damage or technological failures; and

(ix) training of staff to implement the information security measures; regular
testing of key controls, systems and procedures of the information security
measures by independent third parties or staff independent of those that develop
or maintain the security measures; and appropriate measures to completely and
permanently destroy “consumer information” (as defined in the Interagency
Guidelines) by shredding, permanently erasing, or otherwise permanently
rendering consumer information inaccessible and illegible. E@W shall respond
promptly and thoroughly to RB’s requests for information concerning the
respective information security measures implemented by E@W.

(m) Disaster Recovery. Each Party shall at all times maintain a disaster
recovery/business resumption plan which shall be compliant with applicable Law
and which will allow such Party to recover and continue to perform the services
required under this Agreement in a reasonably timely manner after the occurrence
of computer problems, acts of nature, acts of terrorism or similar events. In
addition, E@W shall cause each Third-Party Service Provider to maintain a
disaster recovery/business resumption plan consistent with the terms hereof.

(n) Electronic Data Storage. E@W shall maintain, in accordance with commercially
reasonable standards customarily in place in the banking industry, offsite
back-up storage for all electronic data and other information pertaining to the
performance of its services pursuant to the Agreement.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





10

--------------------------------------------------------------------------------

 



 

3.    Representations and Warranties.

(a) RB. RB represents and warrants to E@W as of the Effective Date that:

(i) RB is a Kentucky banking corporation, validly existing and in good standing
under the laws of the Commonwealth of Kentucky. RB has all power and authority
and all requisite consents, approvals, licenses, permits and authorizations
under applicable Law to execute and deliver this Agreement and perform its
obligations as contemplated hereunder.

(ii) RB is authorized under applicable Law to establish the Accounts and permit
draws thereon, and is not prohibited by applicable Law to contract with a
third-party to provide the marketing services which E@W will provide under this
Agreement.

(iii) This Agreement has been duly authorized, executed, and delivered by RB and
constitutes a legal, valid and binding agreement, enforceable against RB in
accordance with its terms.

(iv) The execution, delivery and performance of this Agreement by RB does not
violate or conflict with any (A) provision of its charter, bylaws or other
governance documents of RB or (B) or any order, arbitration award, judgment or
decree to which RB is a party or by which RB or any of its assets may be bound.

(v) There is no litigation or administrative proceeding before any court or
governmental body presently pending or threatened against RB which would have a
material adverse effect on the transactions contemplated by, or RB’s ability to
perform its obligations under this Agreement.

(vi) RB has delivered to E@W true and correct copies of its unaudited balance
sheet, profit and loss statement and statement of cash flows for the first
quarter of 2015 (“RB Financial Statements”), each of which were prepared in
accordance with generally accepted accounting principles (“GAAP”) applied on a
consistent basis throughout the periods indicated, except that the RB Financial
Statements may not contain all footnotes required by GAAP.

(vii) All deposits held in RB are federally-insured by the Federal Deposit
Insurance Corporation.

(b) E@W: E@W represents and warrants to RB as of the Effective Date that:

(i) E@W is duly organized, validly existing and in good standing under the laws
of the State of Delaware and, prior to performing duties under this Agreement,
shall be duly qualified to do business in all necessary jurisdictions as
contemplated under this Agreement, shall have all requisite consents, approvals,
licenses, permits and authorizations under applicable Law to execute and deliver
this Agreement and perform its obligations as contemplated hereunder.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





11

--------------------------------------------------------------------------------

 



(ii) E@W has all limited liability company power and authority and all requisite
licenses, permits and authorizations to execute and deliver this Agreement and
to perform its obligations hereunder. This Agreement has been duly authorized,
executed and delivered by E@W and constitutes a legal, valid and binding
agreement, enforceable against E@W in accordance with its terms.

(iii) The execution, delivery and performance of this Agreement by E@W does not
violate or conflict with any (A) provision of the governance documents of E@W or
(B) applicable Law, or any order, arbitration award, judgment or decree to which
E@W is a party or by which E@W or any of its assets may be bound.

(iv) The execution, delivery, and performance of this Agreement does not
violate, conflict with, permit the cancellation of, or constitute a default
under any agreement to which E@W is a party or by which E@W is bound.

(v) There is no litigation or administrative proceeding before any court or
governmental body presently pending or threatened against E@W which would have a
material adverse effect on the transactions contemplated by, or E@W’s ability to
perform its obligations under this Agreement.

4.    Term and Termination.

(a) Unless terminated earlier in accordance with this Agreement, the term of
this Agreement shall commence as of the Effective Date and shall continue for a
period of three (3) years (the “Initial Term”). If not earlier terminated, this
Agreement will automatically renew for subsequent one (1) year periods (each a
“Renewal Term”) unless either Party provides written notice of termination at
least ninety (90) calendar days prior to the expiration of the Initial Term or
any Renewal Term.

(b) This Agreement shall terminate upon the occurrence of one or more of the
following events, within the time periods set forth below:

(i) If either Party breaches this Agreement including, without limitation, any
breach of any representation, warranty or covenant contained herein, the
non-breaching Party may immediately terminate this Agreement by providing
written notice thereof to the breaching Party if such breaching Party does not
cure such breach within sixty (60) calendar days after receipt of the written
notice of the breach.

(ii) Upon the occurrence of an Insolvency Event (as defined below) by either
Party, this Agreement shall automatically and immediately terminate upon written
notice from the solvent Party to the insolvent Party. It shall constitute an
insolvency event (“Insolvency Event”) by a Party hereunder if such Party shall
file for protection under any chapter of the

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





12

--------------------------------------------------------------------------------

 



federal Bankruptcy Code, an involuntary petition is filed against such Party
under any such chapter and is not dismissed within sixty (60) calendar days of
such filing, or a receiver or any Governmental Authority takes control of such
Party.

(iii) If at any time E@W determines that RB does not have sufficient financial
resources to support the anticipated growth of the Program during the subsequent
twelve (12) months, E@W shall have the right to terminate this Agreement by
sending written notice to Republic. Upon receipt of said notice, RB shall have
the right of first refusal to prove to E@W that it does have sufficient
financial resources to support the anticipated growth in products. If after
seven (7) calendar days RB does not exercise its first right of refusal, then
this Agreement shall terminate sixty (60) calendar days after RB received
written notice of termination from E@W.

(iv) Upon the termination of either the Participation Agreement, by and between
RB and Elastic SPV, Ltd. or the License and Support Agreement, by and between RB
and Elevate Decision Sciences, LLC, both dated on or around the Effective Date,
either Party shall have the right to terminate this Agreement by sending written
notice to the other.

(v) In the event of an act of God or other natural disaster which makes the
carrying out of this Agreement impossible, or if a Party’s performance hereunder
is rendered illegal or materially adversely affected by reason of changes in Law
or in interpretations of Law applicable to the Accounts or to either Party, or
if a Party is advised in writing by any Governmental Authority having or
asserting jurisdiction over such Party or the Accounts that the performance of
its obligations under this Agreement is or may be unlawful, then the Party
unable to perform, or whose performance has been rendered illegal or who has
been so advised by a Governmental Authority, may terminate this Agreement by
giving written notice at least sixty (60) calendar days in advance of
termination to the other Party, unless such changes in applicable Law or in
interpretation of Law or communication from such Governmental Authority require
earlier termination, in which case termination shall be effective upon such
earlier required date.

(vi) Any verbal or written notice from any Regulatory Authorities prohibiting
the offering of the Accounts by RB or any change or modification to the Program
or this Agreement required by any Governmental Authority which, in RB’s
discretion, limits or unreasonably reduces the commercial viability or
profitability of the Program. RB shall also have the right to terminate this
Agreement upon E@W’s failure to prevent violations of Law or engaging in unfair,
deceptive or abusive acts or practices.

(vii) Any change in applicable Law or interpretation of Law that makes the
Program illegal or, in the reasonable discretion of either Party, undesirable or
inadvisable provided, however, that if RB terminates this Agreement due to any
change in applicable Law or an interpretation of Law, then RB will use its best
commercial efforts to lawfully continue the Program for at least six (6) months
from the date of termination or shorter time period if E@W is able to replace RB
with another financial institution.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





13

--------------------------------------------------------------------------------

 



(b) Upon termination or expiration of this Agreement, RB shall pay E@W all fees
that are then due and payable

(c) In order to preserve the goodwill of each Party with its customers, both
Parties shall act in good faith and cooperate in order to ensure a smooth and
orderly termination of their relationship and the transition of the Accounts
(including all customer data) from RB to a financial institution designated by
E@W.

(d) Upon termination of this Agreement, E@W may market financial products to
Borrowers or Applicants who have not exercised their right to “opt-out” of
marketing of such financial products. Within thirty (30) days after the
Effective Date, the Parties shall use good faith efforts to establish an
RB-approved process to allow for and manage an Applicant marketing and
information sharing opt-out process which shall be incorporated into the Program
Guidelines.

(e) Upon the termination or expiration of this Agreement, neither Party shall
have any further liability with respect thereto, except that any payment
obligations which accrued prior to termination or expiration hereof and the
provisions of Sections 2(c)(iii),  4(c)-(e),  5,  6,  7,  8,  9,  10 and 11
shall survive the termination of this Agreement.

(f) If either Party breaches this Agreement and such breach is continuing, then
the non-defaulting Party shall be entitled to pursue, either before or after
termination, such rights and remedies as may be available at law and in equity,
in addition to those rights and remedies specifically provided for under this
Agreement.

5.     Notices.

All notices pursuant hereto shall be in writing and shall be deemed to have been
properly given, served and received (a) if delivered by messenger, when
delivered, (b) if mailed, on the fifth (5th) Business Day after deposit in the
United States mail certified, postage prepaid, return receipt requested, or (c)
if delivered by reputable overnight express courier, freight prepaid, the next
Business Day after delivery to such courier. Notices shall be addressed to the
parties as set forth below:

If to E@W:

Elevate@Work, LLC

4150 International Plaza, Suite 300

Fort Worth, Texas 76109

Attention:       Chief Executive Officer

E-Mail:           krees@elevate.com

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





14

--------------------------------------------------------------------------------

 



with a copy (for informational purposes only) to:

Alston & Bird LLP

2828 North Harwood Street, Suite 1800

Dallas, Texas 75201

Attention:        Mark W. Harris, Esq.

E-Mail:            mark.harris@alston.com

 

If to RB:

Republic Bank & Trust Company

200 S. 7th St

Louisville, KY 40202

Attention:        Bill Nelson

Telephone:       (502) 588-1040

 

with a copy to:

Republic Bank & Trust Company

601 W. Market St.

Louisville, KY 40202

Attention:        Legal Department

 

6.    Confidentiality and Use of Customer Information.

(a) Ownership and Joint Marketing.

(i) RB shall own all information collected on the Application regarding all
Applicants (“Applicant Information”) including, without limitation, names,
addresses, demographic information and financial information, provided that use
of such Applicant Information by either Party shall be consistent with the
limitations imposed by the Gramm Leach Bliley Act (“GLBA”) and the regulations
promulgated thereunder including, without limitation, 12 CFR Part 364, Appendix
B, and other privacy Laws applicable to the Parties.

(ii) E@W and RB consider themselves to be in a joint marketing relationship
under this Agreement as defined in Section 216.13 of the Federal Reserve
Regulation P (“Reg. P”). E@W and RB shall describe the existence of such joint
marketing relationship as required by Section 216.6(a)(5) of Reg. P in their
initial, annual and/or revised privacy notices, as applicable. Consistent with
Section 216.13 of Reg. P, E@W and its Affiliates and Third-Party Service
Providers shall not disclose or use any Applicant Information provided by RB
other than to carry out the purposes designing, developing, and administering
the Program, for the purposes described in Section 216.6(a) of Reg. P or as
permitted pursuant to Reg. P.

(iii) Neither RB nor E@W shall rent, sell, disclose or otherwise use information
concerning any Applicant received by such Party other than to perform such
Party’s obligations pursuant to this Agreement.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





15

--------------------------------------------------------------------------------

 



(b) RB and E@W shall treat in confidence this Agreement and all non-public
documents, materials, and all other information related to this Agreement
including, but not limited to, all proprietary information, data, trade secrets,
business information and other information of any kind whatsoever which (i) a
Party (“Discloser”) discloses in writing to the other Party (“Recipient”) or to
which Recipient obtains access in connection with the negotiation and
performance of this Agreement, and which (ii) relates to (A) the Discloser or
(B) consumers who have made confidential or proprietary information available to
E@W or a Third-Party Service Provider, that was obtained during the course of
negotiations leading to, and during the performance of, this Agreement
(collectively “Confidential Information”). Neither Party shall disclose
Confidential Information to any third-party, except that Confidential
Information may be provided to a Governmental Authority having or asserting
jurisdiction over a Party or a Party’s Affiliates, counsel, accountants,
financial or tax advisors without the consent of the other Party; provided that,
except for any Governmental Authority, such parties agree to hold such
Confidential Information in confidence. As used herein, and for the avoidance of
doubt, the term “Confidential Information” does not include information which
(v) becomes generally available to the public other than as a result of a
disclosure by a Party receiving such information (a “Restricted Party”), (w) is
independently developed by a Restricted Party without violating this Agreement,
(x) was available to the Restricted Party on a non-confidential basis prior to
its disclosure to the Restricted Party, (y) becomes available to the Restricted
Party on a non-confidential basis from a source other than the other Party;
provided that such source is not bound by a confidentiality agreement with the
other Party or otherwise prohibited from transmitting the information to the
Restricted Party by a contractual, legal or fiduciary obligation, or (z) is
required by Law to be disclosed.

(c) If a Restricted Party is requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) to disclose any Confidential
Information, then such Restricted Party will provide the other Party with prompt
notice of such request(s) so that the other Party may seek an appropriate
protective order or other appropriate remedy and/or waive the Restricted Party’s
compliance with the provisions of this Agreement. If the other Party does not
seek such a protective order or other remedy, or such protective order or other
remedy is not obtained, or the other Party grants a waiver hereunder, then
Restricted Party may furnish that portion (and only that portion) of the
Confidential Information which the Restricted Party is legally compelled to
disclose and will exercise such efforts to obtain reasonable assurance that
confidential treatment will be accorded any Confidential Information so
furnished as a Restricted Party would reasonably exercise in assuring the
confidentiality of any of its own Confidential Information.

(d) The Recipient of Customer Information shall not disclose or use such
Customer Information other than to carry out the purposes for which the
Discloser has provided the Customer Information, or for which one of its
Affiliates or agents disclosed such Customer Information to Recipient.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





16

--------------------------------------------------------------------------------

 



(e) Recipient shall not disclose any Customer Information other than on a “need
to know” basis and then only, to the extent permitted by applicable Law, to: (1)
Affiliates of Discloser, provided that such Affiliates shall be restricted in
use and redisclosure of the Customer Information to the same extent as
Discloser; (2) its employees, officers, auditors and attorneys; (3) Affiliates
of Recipient provided that such Affiliates shall be restricted in use and
redisclosure of the Customer Information to the same extent as Recipient; (4)
carefully selected subcontractors provided that such subcontractors shall have
entered into a confidentiality agreement no less restrictive than the provisions
of this Section 6; or (5) carefully selected independent contractors, agents,
and consultants hired or engaged by Recipient, provided that all such persons
are subject to a confidentiality agreement which shall be no less restrictive
than the provisions of this Section 6. The restrictions set forth herein shall
apply during the Term of this Agreement and shall continue following the
termination hereof.

(f) E@W will promptly provide RB with notice of any attempted or actual breach
resulting in unauthorized intrusion(s) or disclosure of the Customer Information
that it becomes aware of and shall specify the corrective action taken. E@W
shall assess the nature and scope of any incident, mitigate the effects thereof
and specifically identify the Customer Information that has or may have been
improperly accessed or misused. E@W shall take commercially reasonable steps
under applicable Laws to contain and control any incident of breach of security
relating to the Customer Information, assist RB with all reasonably requested
steps under applicable Laws needed to notify Borrowers of any such breach and
prevent harm or inconvenience from such breach, and agrees upon request to
permit RB to investigate the circumstances (including permitting third parties
to conduct such investigation) and indemnify RB for any loss or costs associated
with any breach of security or unauthorized disclosure, including attorneys’
fees and costs.

(g) Upon the termination or expiration of this Agreement, or at any time upon
the reasonable request of RB, E@W shall return (or destroy) all RB Customer
Information in its possession or in the possession of any of its
representatives, contractors or third parties. Any RB Customer Information
maintained in an electronic format shall be destroyed or returned to RB in a
format as directed by RB or, in the event no directions have been received, in
an industry standard format. Notwithstanding the foregoing, if E@W is in
possession of tangible property containing the RB Customer Information, then E@W
may retain one archived copy of such material, subject to the terms of this
Agreement, which may be used solely for regulatory or litigation purposes and
may not be used for any other purpose. Compliance with this Section 6(h) shall
be certified in writing, including a statement that no copies of RB Customer
Information have been retained, except as necessary for regulatory or litigation
purposes.

7.    Specific Performance in the Event of Breach.

The Parties agree that monetary damages would not be adequate compensation in
the event of a breach by a Restricted Party of its obligations under Section 6.
Therefore, in the

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





17

--------------------------------------------------------------------------------

 



event of any such breach by the Restricted Party, in addition to its other
remedies at law or in equity, the other Party shall be entitled to an order
requiring the Restricted Party to specifically perform its obligations under
Section 6 or enjoining the Restricted Party from breaching Section 6 without the
necessity of posting a bond or other security, and the Restricted Party shall
not plead in defense thereto that there would be an adequate remedy at law.

8.    Indemnification.

(a) E@W hereby agrees to indemnify and to hold harmless RB, its Affiliates and
each of their respective officers, directors, managers, members, shareholders,
employees, representatives, agents, attorneys, successors and permitted assigns
of such entities (the “RB Indemnified Parties”) against any and all claims,
losses, liabilities, damages, penalties, demands, suits, judgments, settlements,
costs, expenses and disbursements of any kind or nature whatsoever
(collectively, “Losses”) suffered or incurred and as incurred by any such RB
Indemnified Parties as a result of, or with respect to, or arising from any: (i)
act, omission or failure by E@W and/or any Third-Party Service Provider retained
by E@W to fulfill its obligations pursuant to this Agreement; (ii) material
inaccuracy of any representation or warranty made by E@W or any Third-Party
Service Provider retained by E@W pursuant to this Agreement; (iii) failure of
E@W or any Third Party Service Provider retained by E@W to comply with the
Program Guidelines or applicable Law; (iv) unlawful use of any Customer
Information by E@W or any Third-Party Service Provider retained by E@W; and (v)
demands and claims made by any person or entity or representative thereof,
either individually or as part of a class action by or on behalf of Borrowers
and/or other persons, and any inquiries, investigation or action by any
Governmental Authorities, in each case solely with respect to any act, omission
or failure by E@W and/or any Third-Party Service Provider retained by E@W in
connection with the marketing of the Program in accordance with the terms of
this Agreement; provided, however, in no event shall E@W be liable to any RB
Indemnified Party for the non-payment of principal, interest or fees by
Borrowers on the Accounts or for any Losses arising out of any of the foregoing
to the extent arising from any (x) act of fraud, embezzlement or criminal
activity of RB or any of its employees, agents or representatives, (y)
negligence, gross negligence, willful misconduct or bad faith by RB or any of
its employees, agents or representatives, or (z) failure of RB or any of its
employees, agents or representatives to comply with, or perform, its obligations
pursuant to this Agreement.

(b) RB hereby agrees to indemnify and hold harmless E@W, its Affiliates, and
each of their respective officers, directors, managers, members, shareholders,
employees, representatives, agents, attorneys, successors and permitted assigns
of such entities (the “E@W Indemnified Parties”) against any and all Losses
suffered or incurred and as incurred by any such E@W Indemnified Parties as a
result of, or with respect to, or arising from any: (i) misrepresentation,
breach of warranty or failure to fulfill a covenant of RB contained in this
Agreement; (ii) any act or omission of RB or any Third-Party Service Provider
retained by RB which violates any Law (except in the case of any actions or
class actions as referenced in Section 8(a)(v) above), or the bylaws of RB; or
(iii) any obligation owed by RB or any Third Party Service Provider retained by
RB; provided, however, in no event shall RB be liable to any

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





18

--------------------------------------------------------------------------------

 



E@W Indemnified Party for any Losses arising out of any of the foregoing to the
extent arising from any (x) act of fraud, embezzlement or criminal activity of
E@W or any of its employees, agents or representatives, (y) negligence, gross
negligence, willful misconduct or bad faith by E@W or any of its employees,
agents or representatives, or (z) failure of E@W or any of its employees, agents
or representatives to comply with, or perform, its obligations pursuant to this
Agreement.

(c) The RB Indemnified Parties and the E@W Indemnified Parties are sometimes
referred to herein as the “Indemnified Parties” and E@W or RB, as indemnitor
hereunder, is sometimes referred to herein as the “Indemnifying Party.” An
Indemnified Party shall not be entitled to indemnity from an Indemnifying Party
for its own costs and expenses incurred in defending itself against a claim
brought against it by an Indemnifying Party.

(d) Any Indemnified Party seeking indemnification hereunder shall promptly
notify the Indemnifying Party, in writing, of any indemnified Loss hereunder,
specifying in reasonable detail the nature of the Loss, and, if known, the
amount, or an estimate of the amount, of the Loss, provided that failure to
promptly give such notice shall only limit the liability of the Indemnifying
Party to the extent of the actual prejudice, if any, suffered by such
Indemnifying Party as a result of such failure. The Indemnified Party shall
provide to the Indemnifying Party as promptly as practicable thereafter
information and documentation reasonably requested by such Indemnifying Party to
support and verify the claim asserted.

(e) Except in the case of Section 8(a)(v), in which case RB may at its option
assume control of the defense of the matter and choose counsel appropriate to
handle the matter, the Indemnifying Party may assume the defense of a claim
which it is indemnifying, or prosecute a claim resulting from such indemnified
claim, and may employ counsel chosen by the Indemnifying Party (which counsel
shall be reasonably acceptable to the Indemnified Party) at the Indemnifying
Party’s sole cost and expense. The Indemnified Party shall have the right, at
its own expense, to reasonably employ counsel separate from counsel employed by
the Indemnifying Party in any such action and to participate therein. The
Indemnified Party shall not be liable for any settlement of any claim effected
without its prior written consent, which shall not be unreasonably withheld or
delayed, it being understood that the Indemnifying Party shall have no right to
object to any equitable relief the Indemnified Party may agree to provide.
However, if the Indemnifying Party does not assume the defense or prosecution of
a claim within thirty (30) calendar days after notice thereof, the Indemnified
Party may settle such claim without the Indemnifying Party’s consent. The
Indemnifying Party shall not settle any claim which provides for any relief
other than the payment of monetary damages by the Indemnifying Party without the
Indemnified Party’s prior written consent, which shall not be unreasonably
withheld or delayed. Whether or not the Indemnifying Party chooses to so defend
or prosecute such claim, the Parties shall cooperate in the defense or
prosecution thereof and shall furnish such records, information and testimony,
and attend such conferences, discovery proceedings, hearings, trials and
appeals, as may be reasonably requested in connection therewith, all at the
Indemnifying Party’s sole cost and expense.

(f) Each Party knowingly, voluntarily and intentionally waives any right to
claim for punitive damages in connection with any claim or dispute, action or
proceeding against the other Party arising under or in connection with this
Agreement, in tort, at law or in equity, or by virtue of any statute or
otherwise.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





19

--------------------------------------------------------------------------------

 



9.     Expenses.

Except as expressly provided in this Agreement, each Party shall be responsible
for all expenses incurred in connection with this Agreement including, without
limitation, the negotiation and drafting hereof and all expenses incurred in
performing its respective duties set forth in Sections 1 and 2 herein.

10.   Miscellaneous.

(a) Relationship. Neither the existence of this Agreement or any related
agreements, nor their execution, is intended to be, nor shall it be construed to
be, the formation of a partnership, joint venture or agency relationship between
RB and E@W. No employee of E@W shall be deemed to be an employee of RB, nor
shall any employee of RB be deemed an employee of E@W.

(b) Entire Agreement. This Agreement supersedes any negotiations, discussions or
communications between RB and E@W and constitute the entire agreement of RB and
E@W with respect to the specific subject matter hereof.

(c) Waiver. Failure of any Party to insist, in one or more instances, on
performance by any other Party in accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted hereunder or of the future performance of any such term or condition or
of any other term or condition of this Agreement unless and to the extent that
such waiver is in a writing signed by or on behalf of the Party alleged to have
granted such waiver.

(d) Assignment. This Agreement is for the sole and exclusive benefit of the
Parties and shall not be deemed to be for the benefit of any third-party,
including any Borrower. Neither Party shall assign or encumber any of its rights
or delegate any of its obligations hereunder without prior written consent of
the other Party. Any assignment or encumbrance in violation of the foregoing
shall be void.

(e) Notice. Unless prohibited by Law or Governmental Authority, each party shall
provide the other with written notice promptly (but not later than five (5)
Business Days) after becoming aware of any threatened or actual investigation,
regulatory action, arbitration, lawsuit, fees or penalties pertaining to the
Accounts, this Agreement or any similar marketing agreements of third-parties,
the effect of which may materially impact the obligations or rights of the
Parties under this Agreement.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





20

--------------------------------------------------------------------------------

 



(f) Security Breach. Each Party shall promptly disclose to the other Party any
breaches in security with respect to its operations affecting Customer
Information, the identity or information regarding any Borrower or Applicant, or
any breach relating to databases or information maintained by either Party with
respect to the Accounts, Borrowers, or Applicants. Each Party shall promptly
report to the other Party when any such material intrusion has occurred, the
estimated effect of the intrusion on the other Party and the Borrowers and
Applicants, and the specific corrective actions taken or planned to be taken. In
addition, each Party agrees that no Party nor Third-Party Service Provider will
make any material changes to its security procedures and requirements affecting
the performance of its obligations hereunder which would materially lessen the
security of its operations or materially reduce the confidentiality of any
databases and information maintained with respect to the other Party, Borrowers,
and Applicants without the prior written consent of the other Party.

(g) Headings. The headings and captions of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

(h) Jurisdiction, Venue and Service of Process. Subject to the provisions of
Section 11 the Parties hereby consent to the exercise of jurisdiction over its
person and its property by any court of competent jurisdiction situated in
Louisville, Kentucky (whether it be a court of the Commonwealth of Kentucky or a
court of the United States of America situated in Louisville, Kentucky) for the
enforcement of this Agreement or in any other controversy, dispute or question
arising hereunder, and each Party hereby waives any and all personal or other
rights to object to such jurisdiction for such purposes. Each Party, for itself
and its successors and assigns, hereby waives any objection which it may have to
the laying of venue of any such action or suit at any time, each Party agrees
that service of process may be made, and personal jurisdiction over such Party
obtained, by service of a copy of the summons, complaint and other pleadings
required to commence such litigation by personal delivery or by United States
certified or registered mail, return receipt requested, addressed to such party
at its address for notices as provided in this Agreement. Each Party waives all
claims of lack of effectiveness or error by reasons of any such service.

(i) Signatures. This Agreement may be executed in multiple counterparts, each of
which is an original but all of which together shall constitute one and the same
document. Signatures received by facsimile, PDF file or other electronic format
shall be deemed to be originals.

11.   Governing Law and Dispute Resolution.

(a) Governing Law. This Agreement shall be a contract made under, and governed
and enforced in every respect by, the internal laws of the Commonwealth of
Kentucky, without giving effect to its conflicts of law principles. Any dispute,
controversy, or claim, whether contractual or non-contractual, between the
parties arising directly or indirectly out of or connected with this Agreement,
including claims relating to the breach or alleged breach of any representation,
warranty, agreement, or covenant under this Agreement, unless mutually settled

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





21

--------------------------------------------------------------------------------

 



by the parties and including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in Louisville,
Kentucky, provided, however, that the foregoing shall not include any claims for
declaratory relief. The arbitration shall be administered by JAMS pursuant to
its (Comprehensive Arbitration Rules and Procedures). Judgment on the award may
be entered in any court having jurisdiction. This clause shall not preclude the
parties from seeking provisional remedies in aid of arbitration from a court of
appropriate, except that the parties agree that the arbitration, the
arbitrators’ authority and the relief available shall be limited as follows:

(i) The arbitrators shall be obligated to apply the rules of evidence and the
substantive laws of the Commonwealth of Kentucky applicable to actions litigated
in the courts of the Commonwealth of Kentucky; and

(ii) The arbitrators shall be deemed to have exceeded their powers, authority or
jurisdiction if the award they render is not correct under the applicable law
and properly admitted evidence, if the arbitrators grant relief not expressly
permitted under this Agreement or if the arbitrators otherwise fail to comply
with the terms and limitations of this paragraph. In the event of any conflict
between the rules of JAMS and this Agreement, this Agreement will control. Any
arbitration shall be conducted by arbitrators approved by the JAMS and mutually
acceptable to the parties. All such disputes, controversies, or claims shall be
conducted by a single arbitrator, unless the dispute involves more than $50,000
in the aggregate in which case the arbitration shall be conducted by a panel of
three arbitrators. If the parties are unable to agree on the arbitrator(s), then
JAMS shall select the arbitrator(s). The resolution of the dispute by the
arbitrator(s) shall be final, binding, nonappealable, and fully enforceable by a
court of competent jurisdiction under the Federal Arbitration Act. The
arbitration award shall be in writing and shall include a statement of the
reasons for the award. The arbitrator(s) shall award reasonable attorneys’ fees
and costs to the prevailing party. Process in any such action may be served upon
any party in the manner provided for giving of notices to it herein.
Notwithstanding the foregoing, the parties hereby consent to the jurisdiction of
the state and federal courts located in Fort Worth, Texas with respect to any
action (A) to obtain injunctive or other equitable relief and (B) to enforce or
dispute any arbitration award or to obtain, enforce or dispute any judgment
relating thereto.

(b) Waiver of Rights to Trial by Jury. EACH PARTY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
AGREEMENT OR IN ANYWAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT EITHER PARTY MAY FILE AN ORIGINAL
COUNTERPART OR A COPY THEREOF OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.

[Signature Page Follows]

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





22

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, RB and E@W, intending to be legally bound hereby, have
caused this Agreement to be executed by their duly authorized officers as of the
Effective Date.

 

REPUBLIC BANK & TRUST COMPANY (“RB”)

    

ELEVATE@WORK, LLC (“E@W”)

By:

/s/ John T. Rippy

 

By:

/s/ Kenneth E. Rees

Name:

John T. Rippy

 

Name:

Kenneth E. Rees

Its:

Senior Vice President and Chief Risk Management Officer

 

Its:

President and CEO

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





23

--------------------------------------------------------------------------------

 



EXHIBIT A

CERTAIN DEFINED TERMS

“Advance” shall mean an Initial Advance or a Subsequent Advance, as the context
may require.

“Advance Fee” shall have the meaning assigned to such term in Exhibit D.

“Affiliate” with respect to either party means any entity including, without
limitation, any corporation, partnership or limited liability company, that
directly, or indirectly through one or more intermediaries, owns 50% or more or
is 50% or more owned by such party.

“Business Day” shall mean a day other than a Saturday, Sunday or federal
holiday.

“Customer Information” means, with respect to an Account, any nonpublic
information relating to Borrowers or Applicants, including without limitation,
names, addresses, telephone numbers, e-mail addresses, credit information,
account numbers, social security numbers, loan balances or other loan
information, and lists derived therefrom and any other information required to
be kept confidential by the Requirements.

“Finance Charge Receivables” shall mean, with respect to an Account, Receivables
created in respect of Advance Fees, Minimum Charges and other similar fees.

“Governmental Authority” shall mean any federal or state government (or any
political subdivision of any of the foregoing), and any agency, authority,
commission, instrumentality, regulatory body, court, central bank or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, whether or
not any such Governmental Authority has jurisdiction over a Party.

“Law” shall mean all applicable state and federal codes, statutes, laws,
permits, rules, regulations, interpretations, regulatory guidance, ordinances,
orders, policies, determinations, judgments, writs, injunctions, decrees and
common law and equitable rules, causes of action, remedies and principles as the
same may be amended, modified, supplemented or superseded from time to time, and
any requirements of any Governmental Authority with appropriate jurisdiction.

“Loan Documents” shall mean the loan agreements, regulatory disclosures and
other documentation evidencing and governing the Accounts and the Receivables.

“Minimum Charge” shall have the meaning assigned to such term in Exhibit D.

“Program” shall mean a lending program for the solicitation, marketing, and
origination of Accounts pursuant to Program Guidelines.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





24

--------------------------------------------------------------------------------

 



“Program Guidelines” shall mean those guidelines established by RB for the
administration of the Program, including, but not limited to, underwriting
standards for the Accounts (which shall include, without limitation, specific
criteria for evaluating an Applicant’s ability to repay the Account, including
the Initial Advance and all Subsequent Advances thereunder), the credit,
charge-off and collection policies for the Accounts, and all other operating
procedures for the Accounts, as such guidelines may be amended, modified or
supplemented from time to time by RB in accordance with the terms of this
Agreement.

“Principal Receivables” shall mean, with respect to an Advance and as of any
date of determination, all amounts then due and payable by a Borrower in respect
of such Advance pursuant to the terms of the related Account, other than Finance
Charge Receivables.

“Receivables” shall mean all Principal Receivables and all Finance Charge
Receivables related to an Advance. For purposes of this Agreement, a Receivable
shall be deemed to have been created at the end of the Business Day on the date
of the related Advance.

“Third Party Service Provider” shall mean any third party providing services
that E@W or RB (as the context may require) is required to provide under this
Agreement.

***

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





25

--------------------------------------------------------------------------------

 



EXHIBIT B

Minimum Finance Charge Receivable Requirements

 

 

 

 

 

    

RB’s Retained Portion of

Calendar Quarter

 

Total Finance Charge Receivables for Program

 

 

 

Quarter 3 2015

 

[****]

 

 

 

Quarter 4 2015

 

[****]

 

 

 

Quarter 1 2016

 

[****]

 

 

 

Quarter 2 2016

 

[****]

 

 

 

Quarter 3 2016

 

[****]

 

 

 

Quarter 4 2016

 

[****]

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





26

--------------------------------------------------------------------------------

 



EXHIBIT C-1

RB Trademarks and Logos

 

 

 

 

 

 

 

 

Country/Date of

 

 

Mark

    

Registration

    

Reg No.

“Community Vested…  Globally Trusted”

 

U.S. 2/16/2010

 

3748897

 

 

 

 

 

We were here for you yesterday. We are here for you today. We will be here for
you tomorrow.

 

U.S. 6/6/2009

 

3630758

 

 

 

 

 

Republic Bank republicbank.com Helping you do more.

 

U.S. 11/15/2011

 

4,054,370

 

 

 

 

 

Triple Rewards

 

U.S. 1/22/2008

 

3374545

 

 

 

 

 

Account Shield

 

U.S. 5/11/2007

 

3463615

 

 

 

 

 

Helping you do more.

 

U.S. 12/11/2007

 

3351531

 

 

 

 

 

Money Clip

 

U.S. 4/23/2013

 

4,323,790

 

 

 

 

 

REPUBLIC BANK

 

Indiana 1/29/2007

 

File No. 2007-0089

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





27

--------------------------------------------------------------------------------

 



REPUBLIC BANK

Kentucky
2/5/2007

016501

 

 

 

REPUBLIC BANK

Florida
2/20/2007

T07000000247

 

 

 

REPUBLIC BANK

Tennessee
05/23/2012

7057.2516

 

 

 

CERTIFICATE OF ASSUMED NAME Republic Bank

KY
12/06/2006

0156219

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





28

--------------------------------------------------------------------------------

 



EXHIBIT C-2

Program Marks

 

Picture 1 [rbca20181231ex108790c09001.jpg]

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





29

--------------------------------------------------------------------------------

 



EXHIBIT D

General Description of Accounts at Program Initiation

Brand: Elastic.

Account: The Account is an unsecured, open-ended line of credit account offered
by RB. At initiation, the credit limit will be between $200 and $3,500 and the
Borrower will be able to make draws in increments of $20. In order to open an
Account, the Borrower must establish and maintain a deposit account with a
financial institution. The Borrower may request advances online or by phone. RB
will fund advances by depositing funds in the Borrower’s deposit account or
mailing a paper check.

Additional Advances: Subject to limits established by RB, Borrower may receive
additional advances at any time up to the applicable credit limit so long as the
Borrower is in compliance with the then-applicable terms and conditions with
respect to such Borrower’s Account. There is a $20 minimum advance requirement.

Repayment. Advances on the Accounts may be repaid in one (1) to twenty (20)
payments with a minimum principal payment due on an Account of 5% of the current
balance or $50, whichever is greater (for bi-weekly and semi-monthly account
holders), or one (1) to ten (10) payments with a minimum payment due on an
Account of 10% of the current balance or $100, whichever is greater (for monthly
account holders). The first payment will be due in no less than fourteen (14) or
thirty (30) calendar days after the initial advance is made. Thereafter,
payments are due each payday (approximately every fourteen (14) or thirty (30)
calendar days).

Advance Fee. There is not periodic interest accrual on the Accounts. RB will
receive an advance fee when an advance is taken from the Account (the “Advance
Fee”) equal to five percent (5%) of the principal amount of such advance. RB
will deduct the Advance Fee from the sum deposited in the Borrower’s deposit
account or from the amount of the paper check mailed to Borrower.

Minimum Charge. If the Borrower pays the full amount of the advance on an
Account by the first payment due date, then RB will not charge any additional
fees. If the Borrower does not repay the advance in full by the first payment
due date, then the Borrower must pay a minimum principal payment of $50 or $100,
as described under Repayment above, plus a minimum charge (the “Minimium
Charge”) approximately equal to five percent (5%) of the portion of the advance
outstanding for that payment period. A table specifying the Minimum Charge is
disclosed in the account holder’s loan agreement.

Additional Fees. The product will not have any associated fees other than the
Advance Fees and Minimum Charges.

Reporting. Borrower’s repayment history shall be reported to the credit bureaus.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





30

--------------------------------------------------------------------------------

 



EXHIBIT E

Anti-Money Laundering Requirements

BSA/AML and OFAC Requirements for Third Party Republic Credit Solutions (RCS)
Programs Elevate Credit

 

 

 

 

 

 

    

 

 

I.

 

Statement of Commitment


32

 

 

 

 

II.

 

Anti-Money Laundering (AML) Compliance Program


32

 

 

 

 

III.

 

Board of Directors Responsibilities


32

 

 

 

 

IV.

 

Associate Responsibilities


33

 

 

 

 

V.

 

AML Officer Responsibilities


33

 

 

 

 

VI.

 

AML Risk Assessment


33

 

 

 

 

VII.

 

System of Internal Controls


33

 

 

 

 

VIII.

 

Independent Program Testing


34

 

 

 

 

IX.

 

Training Requirements


34

 

 

 

 

X.

 

Detecting and Reporting Suspicious Activity


34

 

 

 

 

XI.

 

Customer Identification Program


35

 

 

 

 

XII.

 

OFAC compliance


36

 

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





31

--------------------------------------------------------------------------------

 



I.       Statement of Commitment

It is the requirement of RCS Third Party to comply fully with the USA PATRIOT
Act, and all related laws and implementing regulations, such as those
established by the Office of Foreign Assets Control (OFAC), the Office of the
Comptroller of Currency (OCC) the Consumer Financial Protection Bureau (CFPB)
and the Financial Crimes Enforcement Network (FinCEN) and the Federal Deposit
Insurance Company (FDIC). RCS Third Party must recognize and be committed to
fulfilling its responsibilities in assisting government and law enforcement
authorities in combating money laundering, drug trafficking and other criminal
activity.

II.      Anti-Money Laundering (AML) Compliance Program

RCS Third Party shall provide for the continued administration of a program
reasonably designed to assure and monitor AML compliance requirements as stated
in this the “BSA/AML and OFAC Requirements” document (or “Requirements”). The
written requirements document includes requirements for RCS Third Party’s
Anti-Money Laundering program, Customer Identification Program, reporting and
record-keeping requirements, and other applicable responsibilities.

As required by 12 CFR 21.21, the Anti-Money Laundering requirements are also
reasonably designed to ensure:

A.     A system of internal controls to assure ongoing compliance;

B.      Independent testing of compliance;

C.      A designated individual or individuals responsible for coordinating and monitoring day to day compliance; and

D.     Training for appropriate personnel.

As so incorporated into these Requirements, RCS Third Party employees
(Associates) are responsible for compliance with applicable procedures and
internal controls set forth in the Requirements.

Generally speaking, the programs must provide for activity review and detection
of the three stages of money laundering:

a.      Placement – The introduction of illegal proceeds into the financial system

b.       Layering – moving funds among accounts so as to obfuscate the origin and ownership of the funds

c.      Integration – transition of funds off of laundering instruments back into economy

III.    Board of Directors Responsibilities

In the event the entity is managed by a Board of Directors or its equivalent, it
is the continuing responsibility of the Board of Directors, to monitor and
evaluate the effectiveness of RCS Third

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





32

--------------------------------------------------------------------------------

 



Party’s Anti-Money Laundering (AML) Program. As such, the Board should review
and approve the AML Program annually, as well as review and approve any proposed
Requirements amendments. In addition, the Board should affirm annually that RCS
Third Party’s AML Program, including required Customer Identification Program,
is designed to provide reasonable assurance of compliance consistent with RCS
Third Party’s risk profile.

The Board should receive periodic reports regarding RCS Third Party’s AML
Program components, to include risk assessments, suspicious activity reports
summary, independent testing scope and results, associate training obligations
and participation levels, and any other information considered relevant to RCS
Third Party’s AML oversight.

The responsibilities and oversight actions by RCS Third Party’s Board of
Directors should be documented in Board Committee minutes in conformity with
legally required corporate governance practices.

IV.    Associate Responsibilities

Associates are responsible for complying with these AML requirements.
Non-compliance with RCS Third Party’s established AML requirements, processes,
and procedures may result in disciplinary action up to and including possible
termination. In addition, violating or failure to comply with AML laws and
regulations may result in civil and criminal sanctions against an Associate.

V.     AML Officer Responsibilities

Third Party should ensure that a BSA\AML Compliance Officer is designated at all
times, with necessary authority and resources to effectively conduct the overall
administration of RCS Third Party’s AML Program. The BSA\AML Compliance Officer
is responsible for coordinating and monitoring day-to-day compliance of the AML
Program.

VI.    AML Risk Assessment

RCS Third Party should conduct, at least annually, a risk assessment designed to
identify key risks within its corporate operations (to include products,
services, customers, and geographic locations). Information regarding RCS Third
Party’s risk profile should be reported to the Board of Directors, or its
equivalent, if applicable annually.

VII.   System of Internal Controls

It is the requirement of RCS Third Party to provide for a system of internal
controls reasonably designed to assure compliance with all AML responsibilities.
Procedures and controls should include such key areas as reporting
responsibilities, record-keeping, detection and reporting of suspicious
activity, and due diligence programs.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 





33

--------------------------------------------------------------------------------

 



VIII.   Independent Program Testing

RCS Third Party should provide for a program of independent testing of the AML
Program to be conducted at least bi-annually, by internal staff by designation
not associated with BSA\AML Compliance Officer, to ensure impartiality. The
independent review should address the overall integrity and effectiveness of the
AML Program, reporting and recordkeeping requirements, the AML risk assessment,
appropriate transaction testing, training adequacy, integrity and accuracy of
management information systems, and other key controls deemed necessary. Results
of independent testing should be reported to the Board of Directors, or its
equivalent, if applicable in conjunction with corrective action plans as
required, with a copy of report and corrective action plans provided to Bank.

IX.    Training Requirements

All Associates, as well as the Board of Directors or its equivalent if
applicable, are responsible for understanding their roles and responsibilities
under RCS Third Party’s AML Program. RCS Third Party should develop and
communicate an annual AML Training Plan designed to provide such training of AML
laws and regulations, including OFAC and CIP requirements. RCS Third Party shall
require that all Associates and if applicable, Board of Directors, or its
equivalent, if applicable, must fulfill annual training and continuing education
requirements established by the AML Training Plan and that all newly hired
associates are trained on AML requirements within 30 days of start date. As part
of RCS Third Party’s AML Program requirements, the AML Training Plan should be
approved annually and training progress reports provided to ensure adequate
oversight. The AML training plan, records of training completion and copies of
training materials should be made available to the Bank upon request.

X.     Detecting and Reporting Suspicious Activity

Associates have a duty to understand their responsibilities for detecting and
reporting suspicious activity. It is the requirement of RCS Third Party that
Associates follow established “Know Your Customer” (or KYC) procedures; that any
customer, Associate, or other suspicious activity (or possible suspicious
activity) be promptly reported to designated persons as set forth in the
Requirements; that all such reports be timely and diligently investigated by
such designated persons; and to timely and comprehensively fulfill all
suspicious activity report filing requirements by providing proper notice to RCS
Third Party BSA/AML Compliance Officer. Any suspicious activity identified by
RCS Third Party should be reported to the Bank’s Non-Traditional BSA Manager or
designated BSA Staff in a timely manner upon identification via the established
agreed upon reporting mechanism. RCS Third Party shall require that all
Associates should maintain the strict confidentiality of all such suspicious
activity investigations and reports.

In pursuit of its obligations to diligence and oversight, RCS Third Party should
develop or acquire tools for use in reviewing account activity. These tools,
when deployed in conjunction with a formal risk management training program
should represent a broad spectrum approach to detecting and reporting suspicious
activity. Per the Requirements, tools and resources should include the
following:

a.       Daily application reviews of:

i.         Account applications at addresses with prior known fraud history

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





34

--------------------------------------------------------------------------------

 



ii.        Account application details, to include social security numbers, dates of birth and phone numbers, that may match prior established account with a history of suspect behavior

iii.       Account applications that appear to be associated with identified fraud rings

iv.       Unusual or suspicious transactional loan activity

v.         Any other alerts related to fraud or suspicious activity, as applicable

Training for use and implementation of these resources is an ongoing process
with emphasis on associative analysis and metrics base analytics is recommended.
Training courses should include overview of AML requirements, OFAC program
measures, and detailed review of Customer activity and behavior.

Records of activity reviews, including copies of any correspondence and SAR’s
should be retained in a central repository (such as a Client Relationship
Manager), which provides record keeping at the account level. Any activity which
is reviewed or investigated must be logged in the respective account record on
the repository. Records of activity reviews should be held on file for no less
than 5 years within the repository.

XI.    Customer Identification Program

As required by 31 CFR 1020.220, RCS Third Party should maintain a written
Customer Identification Program (CIP) designed to be appropriate for the size
and type of business or product and intended to enable associates to form a
reasonable belief that the true identity of each Customer is known. RCS Third
Party’s CIP should include required Customer information, risk-based procedures
for verifying the identity of the Customer, recordkeeping requirements and
retention, comparison with government lists, and adequate Customer notice. The
CIP should be detailed in the Requirements and is subject to compliance by all
associates with CIP responsibilities. The CIP should be reviewed and approved
annually by the appropriate parties, in conjunction with oversight of RCS Third
Party’s AML Program.

With respect to loans that establish an ongoing relationship with a Customer,
RCS Third Party shall review Customer information regarding each Customer, and
shall be responsible for ensuring that each Customer meets the requirements of
the CIP Program. Generally, the CIP program should adhere to the following
structure for Customer accounts.

The following Personally Identifiable Information (PII) should be collected and
stored at the account level:

i.        Legal Name

ii.       Date of Birth

iii.     Physical Street Address (P.O. Box is not acceptable)

iv.      SSN OR ITIN

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





35

--------------------------------------------------------------------------------

 



CIP information provided at the time of application for an account may be
verified by a “non-documentary” method. Non-documentary CIP validation methods
require passing provided data to a Bank approved third party service provider or
bureau for ID verification. In such cases where the ID check process fails, an
exception occurs or in a retail environment where third party validation is not
possible, documentary evidence supporting account holder identity should be
collected in order to continue with the application. The information collected
should include:

A.     Copy of Driver’s License or another form of government issued photo ID.
The ID type, location of issuance, issuance date (where available), expiration
date and ID number should be captured and stored at the account level.

AND

B.      Copy of additional documentation (such as recent utility bill or other
3rd party verifiable document) with name and address matching applicant RCS
Third Party may use waterfall logic or strict four factor requirement for its
CIP validation based on Bank’s approval. Bureau result codes which qualify as
passes per that waterfall logic or strict four factor validation may be
considered validating result codes for RCS Third Party CIP process with Bank’s
approval.

All CIP information (Legal Name, Date of Birth, Physical Street Address, and
Government Issued ID number) should be held in a secured, encrypted fashion for
5 years from date of account closure.

All documentary and non-documentary CIP verification information should be held
in a secured, encrypted fashion for 5 years from date of application.

CIP requirements must be disclosed to applicants prior to application (ex. via
pop-up boxes on registration websites) and the notice content and format must be
approved by the Bank prior to use.

XII.   OFAC compliance

Pursuant to the Requirements, all new accounts where Personally Identifiable
Information is present must be verified against the OFAC screening system. OFAC
screening will be performed by RCS Third Party, or if agreed upon by both
parties, the Bank, prior to the Customer receiving funding. All Customer
accounts are subject to OFAC screening prior to account approval.

Accounts which appear to have Customer data matching OFAC watch list identities
will be validated by RCS Third Party or if agreed upon by both parties, the
Bank, as follows:

1.       Verifying that the OFAC watch list match is a match against a certified OFAC watch list.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





36

--------------------------------------------------------------------------------

 



2.       Verify that the match is of an individual to an individual not an individual to a company.

3.       Verify at least two parts of the matching individuals name matches the OFAC data, including aliases.

4.      Verify a third portion of the Customer ID against the OFAC list to provide final confirmation of a true match.

5.       Record of all above matches, whether resulting in an OFAC match or not, will be maintained for 5 years.

Upon verification of a valid OFAC watch list match against new account
application, the following steps must be taken either by the RCS Third Party or
if agreed upon by both parties, the Bank:

1.       The account which was matched should be blocked from use. No funds should be made available to the Customer

2.       If the RCS Third Party is handling the OFAC screening process, the RCS Third Party must contact the Bank’s Non-Traditional BSA Manager, or designated BSA Staff.

3.      OFAC should be notified (Bank responsibility)

Additionally, any transactions from OFAC sanctioned countries must be
prohibited. As that list of sanctioned countries may change from time to time,
no list is provided here, however it is understood that any such list published
and provided by Bank or the Office of Foreign Assets Control will serve as a
strict guide for compliance.

Evidence of OFAC must be maintained by the RCS Third Party or if agreed upon by
both parties, the Bank, and held on file for a period of no less than 5 years.

RCS Third Party and Bank acknowledge that the OFAC compliance requirements may
be satisfied by RCS Third Party individually or in conjunction with Bank.

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

 



37

--------------------------------------------------------------------------------

 



FIRST AMENDMENT TO AMENDED AND RESTATED
JOINT MARKETING AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED JOINT MARKETING AGREEMENT (this
"Amendment"), dated June 18, 2018 ("Amendment Effective Date"), is by and among
Elastic Marketing, LLC, a Delaware limited liability company fka Elevate@Work,
LLC with an address located at 4150 International Plaza, Suite 300, Fort Worth,
Texas 76109 ("EM") and Republic Bank & Trust Company, a Kentucky banking
corporation with an address located at 601 W. Market Street, Louisville,
Kentucky 40202 ("RB").

Recitals

A.    The Parties entered into that certain Amended and Restated Joint Marketing
Agreement, dated as of July 1, 2015 ("Original Agreement").

B.    The Parties mutually wish to amend the Original Agreement as set forth in
this Amendment.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties agree as follows.

Agreement

1.Definitions. Except as otherwise set forth herein, all capitalized terms used
in this Amendment shall have the same meanings as set forth in Original
Agreement. The Agreement shall mean the Original Agreement as amended by this
Amendment.

2.Name Change. RB hereby acknowledges that EM has changed its name from
Elevate@Work, LLC to Elastic Marketing, LLC. Accordingly, all references to
"E@W" in the Original Agreement are hereby revised to read "EM."

3.RB Responsibilities.

(a)    The following sentence is hereby added after the first sentence of
Section 1(a) of the Original Agreement, which shall provide as follows:

"For purposes of clarification, subject to compliance with applicable Law, RB
reserves the right not to approve any Application for any reason in its sole
discretion and the right to instruct EM not to accept additional Applications."

(b)    The following sentence is hereby added as the last sentence of Section
1(a) of the Original Agreement, which shall provide as follows:

"EM shall not waive or modify any loan terms except in accordance with the
Program Guidelines."

4.EM Responsibilities. Section 2(a)(i) of the Original Agreement is hereby
deleted and replaced with the following:

"(i)    E@W shall perform services reasonably required to market the Program
within parameters established by RB through one or more websites or other
marketing channels through which applicants (“Applicants”) may submit
applications developed by RB (“Applications”) to open Accounts. For purposes of
clarification, EM shall only use the application form specified by RB. Such
services shall include (A) acquiring, scrubbing and managing lead lists, (B)
preparing and distributing product offerings and associated marketing materials,
including pre-qualified offers, as approved by RB, (C) developing and placing
internet, print media, radio and television advertising, (D) designing and
developing websites, (E) compensating third parties that provide marketing

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





1

--------------------------------------------------------------------------------

 



services in relation to the Program, and (F) subject to RB’s approval,
delivering all notices and disclosures required by applicable Law with each
solicitation. In connection therewith, E@W shall comply with applicable Law
including, without limitation, the CAN-SPAM Act of 2003."

5.Marketing of Accounts.

(a)    The third sentence of Section 2(b)(ii) of the Original Agreement is
hereby deleted and replaced with the following:

"RB has the sole discretion to determine whether to approve any Applicant for an
Account and EM shall not use discretion or independent judgment to approve any
Application that does not meet the requirements of RB’s underwriting criteria."

(b)    The last sentence of Section 2(b)(iv) of the Original Agreement is hereby
deleted and replaced with the following:

"For purposes of clarification, (Y) RB and EM shall ensure that all marketing
materials used by EM comply with all applicable Laws and shall be subject to
prior review and approval of RB. RB shall have the right to provide written
notice to EM to discontinue use of any marketing materials, even if such
materials were previously been approved by RB and (Z) marketing materials
include all flyers, brochures, advertisements, websites, banner or pop-up ads or
other internet-based content used to promote the Program."

6.Reports; Access to Books and Records and Employees. The last sentence of
Section 2(c)(iii) of the Original Agreement is hereby deleted and replaced with
the following:

a.                         "(c) Such report shall include the name and address
of the complaining Borrower, a brief summary of the Borrower’s complaint. EM
shall also maintain a complaint program that ensures tracking, monitoring and
trending of both escalated and non-escalated complaints. The complaint program
must include root cause analysis and procedures to effect appropriate changes to
mitigate future possible consumer harm. Documentation and intelligence gathered
from consumer complaints should be organized, retained and used as a part of the
CMS and in scoping periodic reviews. The complaint program shall include a
tracking system which shows the status of each complaint, and, if resolved, a
brief summary of how the complaint was resolved. When attempting to resolve any
complaints, EM shall use reasonable commercial efforts to resolve the complaint
in the manner specified in writing by RB. EM will provide a log of all
complaints in the format agreed upon with RB within ten (10) business days of
end of each calendar month."

7.Anti-Money Laundering and CIP. Section 2(g) of the Original Agreement is
hereby deleted and replaced with the following:

"(g)    Anti-Money Laundering and CIP. EM has been or will be provided with a
copy of RB’s compliance document titled “ANTI-MONEY LAUNDERING REQUIREMENTS”
(the “AML Requirements”), attached as Exhibit E. EM will comply with the AML
Requirements as the same are amended by RB from time to time. Such obligation
shall include, but not be limited to the following:

(i)    EM shall review customer information regarding each such Applicant, and
shall be responsible for ensuring that each such Borrower meets the requirements
of RB’s Customer Identification Program (“CIP”), as required by Applicable Law
and the AML Requirements.

(ii)    EM shall comply with all Office of Foreign Assets Control (“OFAC”)
regulations, including but not limited to:

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





2

--------------------------------------------------------------------------------

 



(1) ensuring that all Applicants are regularly screened through a screening
system implemented to comply with OFAC regulations and the AML Requirements; and

(2) complying with all OFAC and RB directives regarding the prohibition or
rejection of unlicensed trade and financial transactions with OFAC specified
countries, entities and individuals.

(iii)    EM shall report any suspicious activity to RB and in accordance with
applicable Law and the AML Requirements.

(iv)    EM shall make all training records available for review by RB or a
Governmental Authority."

8.Compliance and Program Features; Program Manager. Section 2(j)(iii) of the
Original Agreement is hereby deleted and replaced with the following:

“(iii)    EM shall maintain a Compliance Management System (CMS) designed to
maintain compliance with all consumer protection laws, in accordance with the
FDIC’s Guidelines identified in Section II of the Compliance Examination Manual.
The CMS must contain the following elements:

A. Board of Directors and management oversight.

B. Compliance program comprised of policies and procedures, training, monitoring
and audit, and a consumer complaint response program as described herein.

C. An annual training schedule that ensures current, complete and accurate
information on products, services, operations, consumer protection laws and
regulations, internal policies and procedures, and emerging risks are addressed.
All employees/third party service providers must complete training on all
applicable laws and regulations upon hire and periodically thereafter. Training
content and training records evidencing completion of training shall be provided
to the Bank upon request.

D.A monitoring program at the transactional level identify procedural or
training weaknesses and consumer compliance risks in an effort to prevent
regulatory violations. The monitoring program must be evaluated and updated
periodically to ensure inclusion of regulatory change, procedural change and
system updates, if applicable. EM shall report details of monitoring to the Bank
monthly, or as performed, including scope, testing methodology, results and
corrective action if applicable. A compliance audit will complement the
monitoring program and shall include an independent assessment of the EM’s
internal controls and mitigation of consumer compliance risk. EM shall report
details of audits conducted to the Bank monthly, including scope, testing
methodology, results and corrective action if applicable.

9.Interests of the Parties. A new Section 2(h)(vi) is hereby added to the
Original Agreement, which shall provide as follows:

"(vi)    RB shall maintain the Loan Documents, in either digital or hard-copy
format, or in a form reasonably accessible, at its principal office in Kentucky
or such other office of RB in Kentucky as shall be specified to ESPV by written
notice not less than ten (10) Business Days prior to any change in location. RB
shall make available to ESPV or its duly authorized representatives, attorneys
or auditors a list of locations of the Loan Documents and the related accounts,
records and computer systems maintained by RB at such times during RB’s normal
business hours as ESPV shall reasonably instruct, which does not unreasonably
interfere with RB’s normal operations or customer or employee relations."

10.Covenants of EM. Section 2(i)(vii) of the Original Agreement is hereby
deleted and replaced with the following:

"(vii)    Throughout the term of this Agreement, EM shall provide RB with
quarterly

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





3

--------------------------------------------------------------------------------

 



unaudited financial statements not later than forty five (45) calendar days from
the end of each calendar quarter and audited annual financial statements not
later than one hundred twenty (120) calendar days from the end of each calendar
year."

11.Representations and Warranties.

(a)    Section 3(a). The first clause of Section 3(a) is hereby deleted and
replaced with the following:

"RB represents and warrants to EM that:"

(b)    Section 3(b). The first clause of Section 3(b) is hereby deleted and
replaced with the following:

"EM represents and warrants to RB that:"

12.Further EM Representations. A new Section 3(c) is hereby added to the
Original Agreement, which shall provide as follows:

"(c)    Further EM Representations. EM further represents and warrants to RB
that:

(i)    For each Account and each disbursement of proceeds of an advance in
connection therewith: (A) to EM's knowledge, all information in the related
Application is as obtained from either the Borrower or third-party data sources
permitted by the Program Guidelines; (B) assuming the mental capacity of the
Borrower (and EM has no knowledge that the Borrower lacks mental capacity), the
Account and the receivables related thereto (the “Receivables”) are fully
enforceable and are not subject to any defense, counterclaim, recoupment or
right of setoff or rescission; (C) all required disclosures to the Borrower were
delivered in compliance with applicable Law; (D) the Loan Documents are genuine
and, contain complete and accurate information as provided to EM (and EM has no
knowledge of inaccuracy of such information), conform to the requirements of the
Program Guidelines, were prepared in conformity with the Program Guidelines, and
represent the entire agreement between RB and Borrower; (E) the Account was
approved in accordance with underwriting criteria that have been approved by RB
and incorporated in the Program Guidelines and each advance was made in
accordance with the Program Guidelines; (F) the Applicant has agreed to the Loan
Document, is of a sufficient age, and to the knowledge of EM has legal capacity,
to enter into, execute and deliver the Loan Documents; (G) the terms, covenants
and conditions of the Loan Documents have not been waived, altered, impaired,
modified or amended except in conformance with the Program Guidelines; (H) all
necessary approvals required to be obtained by EM have been obtained; (I)
principal payments of, and interest payments on, the loan are payable to RB and
its successors and assigns in legal tender of the United States, and will not be
made by EM or any of its affiliates; (J) the Loan Documents do not contain any
provision pursuant to which monthly payments are paid by any source other than
the Borrower; (K) the loan is denominated in dollars, and the billing address of
the related Borrower and the bank account used for payments via ACH transfers on
the loan are each located in the United States; (L) EM has not advanced funds,
or induced, solicited or knowingly received any advance of funds from a party
other than the applicable Borrower, directly or indirectly, for the payment of
any amount required by the loan; and (M) nothing exists as to EM or its business
that would prohibit the sale of the Receivables by RB;

(ii)    Each Borrower listed on a funding report is eligible for a loan (and an
Advance) under the applicable Program Guidelines, as in effect from time to
time; each Borrower has submitted and completed an electronically executed
Application;

(iii)    EM has not pledged, assigned, sold, granted a security interest in or
otherwise conveyed any of the loans nor authorized the filing of, and is not
aware of, any financing statements against EM that include a description of
collateral covering any

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





4

--------------------------------------------------------------------------------

 



portion of the loans (except as contemplated by the Participation Agreement and
any UCC filed pursuant thereto); the Loan Documents do not have any marks or
notations indicating that it has been pledged, assigned or otherwise conveyed to
any person (except as contemplated by the Participation Agreement) or as
directed by RB;

(iv)    The loan constitutes a “payment intangible” within the meaning of
Article 9 of the Uniform Commercial Code;

(v)    All information provided by EM to RB in connection with a loan, funding
report, or Account is true and correct (other than information provided by a
Borrower or a credit reporting agency to EM, which is true and correct to the
best of EM’s knowledge); and

(vi)    Each loan is readily identifiable by the loan identification number
ascribed thereto and no other outstanding loan has the same loan identification
number."

13.Termination. Section 4(b)(iv) of the Original Agreement is hereby deleted and
replaced with the following:

"(iv)    Either Party shall have the right to terminate this Agreement upon the
termination of (A) both that certain Participation Agreement by and between RB
and Elastic SPV, Ltd., dated on or about the Effective Date and amended
thereafter, and that certain Participation Agreement by and between RB and
Elastic SPV II Trust, dated on or about the Amendment Effective Date and amended
thereafter or (B) that certain License and Support Agreement by and between RB
and Elevate Decision Sciences, LLC, dated on or about the Effective Date and
amended thereafter, by sending written notice to the other."

14.Notices. Notwithstanding the provisions of Section 5 of the Original
Agreement, all notices to Licensor shall be addressed as follows:

If to EM:

Elastic Marketing, LLC

4150 International Plaza, Suite 300

Fort Worth, Texas 76109

Attention:    Chief Executive Officer

E-Mail:        krees@elevate.com

With a copy (for informational purposes only) to:

Coblentz, Patch, Duffy & Bass LLP

One Montgomery Street, Suite 3000

San Francisco, California 94104

Telephone:    (415) 391-4800

Attention:    Paul J. Tauber, Esq.

E-Mail:        pjt@cpdb.com

15.Ownership and Joint Marketing. Section 6(a)(iii) of the Original Agreement is
hereby deleted and replaced with the following:

"(iii)    Neither FB nor EM shall rent, sell, disclose or otherwise use
information concerning any Applicant received by such Party other than to
perform such Party’s obligations pursuant to this Agreement. However, for
purposes of clarification, EM may use any such information that is not nonpublic
personal information as defined for purposes of 12 C.F.R. Part 1016 , either
individually or comingled with other data, for purposes of reporting, marketing,
making credit policy and underwriting decisions, and for other business purposes
of EM."

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





5

--------------------------------------------------------------------------------

 



16.Data Security. Section 6 of the Original Agreement is hereby amended by
adding at the end thereof the following clause (g):

"(g)    Each Party shall adopt and implement industry standard written
information security guidelines, which include without limitation: (i) physical,
administrative, and technological controls; (ii) security training and
oversight; (iii) written plans to assess and manage system failures and change
controls; (iv) regular assessment of security risks and measures to prevent and
detect unauthorized access; (v) collection, maintenance, transmittal and
disposal of nonpublic personal information; and (vi) notice and incident
response procedures. Such guidelines shall be designed to protect the security
and confidentiality of nonpublic personal information in order to prevent, among
other things, accidental, unauthorized or unlawful disclosure of or access to
nonpublic personal financial information. The security measures implemented
shall be in compliance with applicable data processing regulations
(specifically, 12 C.F.R. Part 364, Appendix B, and 12 C.F.R. Part 1016) and
shall be adapted to the risks presented by the Program and the nature of the
nonpublic personal information obtained by the Parties in connection with the
Program, having regard to the state of the art and the cost of implementation.
Each Party shall inform the other of any breach of this security and
confidentiality undertaking unless prohibited from doing so by Law."

17.Indemnification.

(a)    The last sentence of Section 8(a)(i) of the Original Agreement is hereby
deleted and replaced with the following:

"(i) act, omission or failure by EM and/or any Third-Party Service Provider
retained by EM to fulfill its obligations pursuant to this Agreement including,
without limitation, complying with all applicable Laws;"

(b)    The last sentence of Section 8(a)(ii) of the Original Agreement is hereby
deleted and replaced with the following:

"(ii) inaccuracy of any representation or warranty made by EM or any Third-Party
Service Provider retained by EM pursuant to this Agreement;"

18.Anti-Money Laundering Requirements. All references to "Bank" set forth in
Exhibit E are hereby deleted and replaced with "RB."

19.Entire Agreement. The Original Agreement, as amended by this Amendment,
constitutes the entire understanding and agreement among the parties regarding
the specific subject matter hereof. Except as specifically amended by this
Amendment, the Original Agreement is ratified and confirmed in all respects.

20.Signatures. This Amendment may be executed in multiple counterparts, all of
which together shall constitute one and the same instrument. Signatures received
by facsimile, PDF file or other electronic format shall be deemed to be original
signatures.

[Remainder of page is intentionally left blank]

[****] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.





6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have executed this Amendment with an
effective date as of the Amendment Effective Date.

 

EM:

 

Elastic Marketing, LLC

 

By:

/s/ Kenneth E. Rees

 

 

Name:

Kenneth E. Rees

 

 

Title:

CEO

 

 

LICENSEE:

 

Republic Bank & Trust Company

 

By:

/s/ William R. Nelson

 

 

Name:

William R. Nelson

 

 

Title:

President

 

 

7

--------------------------------------------------------------------------------